Citation Nr: 1009988	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-30 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected posttraumatic stress disorder (PTSD), 
prior to January 16, 2002. 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1966 to March 1967 and from June 1968 to January 
1970.  Service in the Republic of Vietnam is indicated by the 
evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii which granted service connection for PTSD; 
a 70 percent disability rating was assigned effective October 
13, 1998.  During the pendency of the appeal, an August 2003 
rating decision granted a 100 percent staged initial rating 
for PTSD, effective January 16, 2002. 

In December 2004, the Veteran presented testimony at a 
personal hearing conducted at the Honolulu RO before a 
Decision Review Officer (DRO).  The Veteran also testified at 
a Travel Board hearing which was chaired by the undersigned 
Veterans Law Judge at the Honolulu RO in July 2007.  
Transcripts of these hearings have been associated with the 
Veteran's VA claims folder.

In an October 2007 decision, the Board denied the Veteran's 
increased rating claim.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  While the matter was pending before the 
Court, in November 2008, the Veteran's attorney and a 
representative of VA's Office of General Counsel filed a 
Joint Motion for Remand.  In the Joint Motion, the parties 
indicated that a remand was necessary because "the Board 
failed to address evidence potentially favorable to [the 
Veteran's] claim."  See The November 2007 Joint Motion at 
page 2.  

In a December 2008 order, the Court vacated the Board's 
October 2007 decision and remanded the matter for 
readjudication in light of the Joint Motion. 




FINDING OF FACT

Prior to January 16, 2002, the Veteran's PTSD was manifested 
by complaints of depressed mood, anxiety, panic attacks, 
chronic sleep impairment, memory loss, disturbances of 
motivation and mood, suicidal ideation, and impaired impulse 
control which were not productive of total social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for service-connected PTSD, prior to January 16, 
2002, are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2005); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The Veteran's claim for service connection for PTSD was 
substantiated by the June 2001 rating decision on appeal.  
Therefore, VA no longer has any further duty to notify the 
Veteran how to substantiate the service connection claim.  
Moreover, his filing of a notice of disagreement as to the 
initial disability rating did not trigger additional section 
5103(a) notice.  38 C.F.R. § 3.159(b)(3) (2009).  Rather, VA 
was then required to fulfill its statutory duties under 38 
U.S.C. §§ 5104 and 7105 and regulatory duties under 38 C.F.R. 
§ 3.103.  In this regard, the Board notes that the Veteran 
and his representative have been provided the pertinent 
Diagnostic Code criteria for evaluating the service-connected 
disability at issue in a statement of the case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, records from the Social Security Administration, and 
provided him with a VA examination.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in February 
2001.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
examination and rendered appropriate diagnoses and opinions, 
with supporting rationale, consistent with the remainder of 
the evidence of record, and pertinent to the rating 
criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
Board therefore concludes that the examination is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).  The 
Veteran and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in December 2004 and July 2007 as detailed in 
the Introduction. 

Accordingly, the Board will proceed to a decision.  



	(CONTINUED ON NEXT PAGE)
Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

The Court remand

The November 2008 Joint Motion, as adopted by the Court's 
December 15, 2008 Order, stated that "the Board failed to 
address evidence potentially favorable to [the Veteran's] 
claim, specifically, evidence that supports [his] contention 
that his PTSD resulted in total occupational impairment."  
See the November 2008 Joint Motion, page 2.  The parties 
specifically pointed to three specific pieces of evidence 
that the Board failed to adequately address.  

The first piece of evidence identified in the Joint Motion 
was an August 2001 statement from the Veteran's primary 
mental heath care provider.  In this statement, the VA 
psychologist stated that the Veteran's "ability to remain in 
a productive work environment is tenuous at best."  The 
second statement was a September 2004 treatment record from 
the same VA psychologist which explained that the Veteran's 
PTSD symptoms were "moderate to severe depending on external 
stressors," but in the work setting, his symptoms were 
"most often severe, and his treatment supported the 
advisement of a medical retirement."  Finally, the parties 
noted that the Board "failed to adequately address a letter 
written by [the Veteran's] former employer" describing him 
as a "very unstable employee" and that "his constant 
absences from work due to mental instability cause[d] 
manpower shortage and hardship for other staff members." 

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the Veteran's claim of 
entitlement to service connection has been undertaken with 
that obligation in mind.

Analysis

The Veteran has been assigned a 70 percent disability rating, 
effective from the date of service connection, October 13, 
1998.  As noted in the Introduction, his disability rating 
was increased to 100 percent, effective January 16, 2002.  He 
is currently seeking an increased disability rating prior to 
January 16, 2002. 

As has been discussed in the law and regulations section 
above, a 100 percent rating is consistent with severe 
psychiatric pathology such as gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The evidence of record does not indicate that the Veteran has 
ever displayed a gross impairment in thought processes or 
communication and he does not appear to endorse such extreme 
pathology.  The Veteran's medical records do not document 
such symptomatology and the Veteran did not appear to possess 
an impairment in communication or thought process during his 
hearing with the undersigned.  In short, there is no evidence 
of record demonstrating that the Veteran possessed a gross 
impairment in thought process or communication prior to 
January 16, 2002.

The evidence of record does not indicate that the Veteran 
suffers from persistent delusions or hallucinations.  The 
February 2001 VA examiner specifically stated that Veteran's 
symptomatology did not include active hallucinations and 
there were no apparent delusions.  The Veteran does not 
contend otherwise. 

With respect to grossly inappropriate behavior, the Board 
acknowledges that the Veteran is reported to have punched a 
wall several times and to have thrown his wife aside in a 
February 2001 VA outpatient treatment record, however such 
behavior does not rise to the level of "gross impairment" 
as required under Diagnostic Code 9411.  In this case, the 
Board finds that the Veteran's demonstrated violence is akin 
to an impaired impulse control which includes unproved 
irritability with periods of violence.  Such symptoms are 
specifically contemplated under the criteria for the 
currently assigned 70 percent disability rating.  The 
evidence of record does not indicate that the Veteran has 
demonstrated grossly inappropriate behavior. 

With respect to the Veteran presenting a persistent danger of 
hurting himself or others, the evidence of record indicates 
that the Veteran had become increasingly concerned with his 
potential to harm others in the workplace prior to his 
retirement.  See, e.g., a January 20, 2002 VA treatment 
record.  While homicidal ideations have been noted, during 
this time period the Veteran would avoid the workplace and 
those troubling him by leaving work early.  See a September 
2001 VA treatment record. 

In short, by avoiding the situations that would place the 
Veteran in danger of harming himself or others he has 
demonstrated a level of personal control that would not 
ordinary be associated with a 100 percent disability rating.  
The Board therefore finds that the Veteran's symptomatology 
did not include a persistent danger of hurting himself or 
others prior to January 16, 2002. 

During the February 2001 VA examination, the Veteran is 
described as "dressed in clean clothes and neatly groomed."  
The Veteran was also described as "oriented to time, place, 
and person."  The evidence of record does not indicate that 
the Veteran has an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) or that he is disorientated to place and 
time. 

A VA outpatient treatment record from July 2001 notes that 
the Veteran has increasing memory problems "such as 
forgetting where he parked the car in shopping centers, not 
remembering whether he brought the car or the truck, 
forgetting to carry out routine procedures at work, driving 
past the place he intended as his destination."  The 
evidence of record does not, however, describe the Veteran as 
having memory loss for names of close relatives or of his own 
name.  Impairment of long- and short-term memory is one of 
the symptoms described in the criteria for a 50 percent 
disability rating and is adequately covered by the 70 percent 
rating assigned for the period on appeal. 

As noted above, the November 2008 Joint Motion stated that 
the Board failed to provide an adequate statement of reasons 
or bases for rejecting evidence that suggests the Veteran was 
unable to perform his duties at work due to his PTSD.  

The Joint Motion specifically identified three pieces of 
evidence that addressed the Veteran's employment 
difficulties.  This evidence includes a letter from the 
Veteran's former employer which described him as an 
"unstable employee" with "constant absences from work due 
to his mental instability;" an August 2001 VA outpatient 
treatment report that described his ability to remain in a 
productive environment as "tenuous at best;" and a 
September 2004 treatment report which stated that his 
symptoms were severe in the work setting.  

The evidence of record indicates that the Veteran had a 
hazardous and potentially stressful job handling hazardous 
materials and dealing with emergency situations where 
hazardous substances would be suspected.  See a September 
2004 VA treatment record.  It was noted that the Veteran 
"runs the risk of exposure to hazardous materials at all 
times, and has responsibility for preventing exposure of 
others."  See a May 2000 VA treatment record.  The record 
clearly indicates that the Veteran's ability to perform these 
tasks was impaired.  See a July 2001 VA treatment record.  
However, while the Veteran was "tenuous" employee with 
severe PTSD symptoms at work, the evidence does not indicate 
that he suffered from total occupational impairment.  
Moreover, the records cited by the Joint Motion do not 
indicate that the Veteran has total occupational impairment, 
but instead that the Veteran's occupational impairment was 
significantly impaired.  After a careful review of the 
record, the Board finds that the Veteran suffered from 
occupational and social impairment in most areas due to his 
PTSD.  This is congruent with the 70 percent disability 
rating assigned prior to January 16, 2002. 

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule. See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  However, the Board has not 
identified symptomatology associated with the Veteran's 
service-connected PTSD which would enable it to conclude that 
the criteria for a higher rating have been approximated, and 
the Veteran and his representative have pointed to no such 
pathology. 

The Board additionally observes that the Veteran has been 
assigned GAF scores between 40 and 45.  See a September 2001 
VA treatment report and the February 2001 VA examination 
report.  These scores are reflective of serious impairment 
due to PTSD, which is consistent with the Veteran's 70 
percent disability rating.  

In summary, based on the evidence of record, the Board finds 
that the symptomatology reported by the Veteran and reflected 
in the record is not consistent with the assignment of a 100 
percent rating, but is more reflective of occupational and 
social impairment consistent with a 70 percent rating.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
  However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his PTSD; in fact, it does not appear 
that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates 
that the Veteran worked in a hazardous and potentially 
stressful job prior to January 2002.  As discussed in detail 
above, the Veteran's PTSD symptomatology caused him 
difficulty performing his duties and caused him to take 
frequent absences.  However, the ultimate question is whether 
the Veteran, because of his service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  In this case there is no medical evidence that the 
Veteran's PTSD had marked interference with employment.  
See Van Hoose, supra [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected PTSD, prior to January 16, 2002 is 
denied. 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


